Citation Nr: 1012055	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-07 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial evaluation in excess of 10 
percent for cervical strain with degenerative joint disease 
and tension headaches, for the period from January 5, 2004, 
through November 8, 2006.

4.  Entitlement to an initial evaluation in excess of 20 
percent for cervical strain with degenerative joint disease 
and tension headaches, for the period from November 9, 2006, 
through January 11, 2008.

5.  Entitlement to an initial evaluation in excess of 30 
percent for cervical strain with degenerative joint disease 
and tension headaches, from January 12, 2008.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  By rating action dated 
December 2004, the RO granted service connection for cervical 
strain with degenerative joint disease and tension headaches, 
and assigned a 10 percent evaluation for it, effective 
January 5, 2004.  In addition, the RO denied service 
connection for a low back disability and hypertension.  The 
Veteran disagreed with the evaluation assigned for cervical 
strain and with the denials of service connection for 
hypertension and a low back disability.  Based on the receipt 
of additional evidence, including the report of a VA 
examination in November 2006, the RO, in a March 2007 rating 
decision, assigned a 20 percent evaluation for his cervical 
spine disability, effective November 9, 2006.  The RO also 
denied the Veteran's claim for a total rating.  In a July 
2008 rating action, the RO assigned a 30 percent evaluation 
for cervical strain with degenerative joint disease and 
headaches, effective January 12, 2008.

This case was previously before the Board in December 2008 
and was remanded for additional development of the record and 
to ensure due process.  The case is again before the Board 
for appellate consideration.

In its December 2008 determination, the Board dismissed the 
Veteran's claim for service connection for asthma.  
Accordingly, this decision is limited to the issues set forth 
on the cover page.

The issues of entitlement to service connection for a low 
back disability and entitlement to a total rating based on 
individual unemployability due to service-connected 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  Hypertension was initially documented many years after 
service, and there is no competent medical evidence linking 
it to service or a service-connected disability.

2.  Prior to November 9, 2006, the Veteran's cervical strain 
was manifested by slight limitation of motion. 

3.  For the period from November 9, 2006, through January 11, 
2008, the Veteran's cervical spine disability was manifested 
by forward flexion greater than 15 degrees, but not greater 
than 30 degrees.

4.  From January 12, 2008, forward flexion of the cervical 
spine is less than 15 degrees.  There is no evidence of 
ankylosis.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for cervical strain with degenerative joint disease 
and tension headaches, for the period from January 5, 2004, 
through November 8, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2009).

3.  The criteria for an initial evaluation in excess of 20 
percent for cervical strain with degenerative joint disease 
and tension headaches, for the period from November 9, 2006, 
through January 11, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2009).

4.  The criteria for an initial evaluation in excess of 30 
percent for cervical strain with degenerative joint disease 
and tension headaches, from January 12, 2008, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).


The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a March 2004 letter, issued prior to the 
rating decision on appeal, and in a December 2008 letter, the 
VA provided notice to the Veteran regarding what information 
and evidence is needed to substantiate his claim for service 
connection, to include what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  A December 2008 letter furnished the 
appropriate notice concerning a claim for service connection 
on a secondary basis.  A March 2006 letter advised the 
Veteran of the information and evidence needed to establish a 
disability rating and effective date.  The case was last 
readjudicated in August 2009.

In any event, the claim for an increased rating arises from 
the initial award of service connection for the Veteran's 
service-connected cervical strain with tension headaches.  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that in cases in which service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 
Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  In any event, June and 
December 2008 letters notified the Veteran of the criteria 
required for a higher evaluation for his service-connected 
cervical spine disability.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private and VA medical records, records 
from the Social Security Administration (SSA), the reports of 
VA examinations, vocational rehabilitation records, and 
hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
providing hearing testimony.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform to the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Allen.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury."  See 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).  This case predates the 
regulatory change.  Regardless, based upon the facts in this 
case, neither version is more favorable and the regulatory 
change does not impact the outcome of the appeal.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).  For secondary service connection, there must also be 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The evidence supporting the Veteran's claim consists of his 
statements and medical evidence documenting he has 
hypertension.  In this regard, private medical records show 
he was seen in July 2004 and it was noted he had been on 
medication for hypertension for many years.  When he was 
examined by the VA in October 2004, he reported being 
diagnosed with hypertension in 1990, and that he had been 
treated for it since then.  The diagnosis following the 
examination was hypertension, well controlled.



The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  Service treatment records do not reflect a diagnosis 
of hypertension.  Evaluations of the heart and vascular 
system on the separation examination in June 1994 were 
normal.  Blood pressure was 120/78.

Hypertension was first noted approximately ten years after 
the Veteran's separation from service.  Although he claims to 
have been treated for it since his discharge from service, he 
did not report receiving any treatment for hypertension on 
his application for compensation benefits received in January 
2004.  The Board also points out that the VA's March 2004 
letter requested he provide evidence showing hypertension had 
existed since service.  In his notice of disagreement 
submitted in April 2005, the Veteran asserted he had been 
treated for hypertension by Dr. Ravin.  Records dated in 2005 
and 2006 were received from Dr. Ravin and other private 
medical records dated years after service reflect a diagnosis 
of hypertension, but make no reference to its etiology.  

During the hearing before the undersigned, the Veteran 
alleged hypertension was due to medication he takes.  It is 
significant to point out that he acknowledged that no 
physician had advised him his hypertension was secondary to 
medication.  

The Veteran is competent to report the onset of symptoms in 
service and their continuity since.  Buchanan v. Nicholson, 
451 F.3d 1331, 1335-6 (Fed. Cir. 2006).  His reports, 
however, must be weighed against the other evidence of 
record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Buchanan, at 1336-7.  Indeed, as noted in Clyburn 
v. West, 12 Vet. App. 296, 301-302 (1999), medical evidence 
is still required to demonstrate a relationship between a 
present disability and the continuity of symptomatology 
demonstrated if the condition is not one where a lay person's 
observations would be competent.  See also Barr v. Nicholson, 
21 Vet. App. 303, 307 (2007).  The diagnosis and etiology of 
hypertension is a matter which requires medical testing and 
medical expertise to determine.  Moreover, while the Veteran 
reported in his notice of disagreement that he was diagnosed 
with hypertension in 1990 and been on medication since that 
time, he specifically denied having high blood pressure on 
his Report of Medical History in 1994.  As such, his current 
contention as to the onset date of hypertension is 
inconsistent with his own report at the time of his 
separation from service, and is not credible.  See Buchanan, 
451 F.3d at 1337 (Board can consider bias in lay evidence and 
conflicting statements of the veteran in weighing 
credibility).

In this case, there is no clinical evidence of record for 
many years following service of hypertension.  In addition, 
no competent medical evidence has been submitted relating 
hypertension to service.  The Veteran also claims that 
hypertension is secondary to medication he takes for a 
service-connected disability.  There is no clinical evidence 
to support this claim.  There is no competent medical 
evidence of record linking hypertension to service, or to a 
service-connected disability, including treatment for one.  
The Veteran's statements are inconsistent with the clinical 
record, and he has failed, despite being given the 
opportunity to do so, to provide any medical evidence 
relating hypertension to service or to a service-connected 
disability. 

The Board concludes, accordingly, that the medical evidence 
of record is of 
greater probative value than the Veteran's allegations 
regarding the etiology of hypertension.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claim for service connection for hypertension.

The Board notes that an examination has not been scheduled in 
conjunction with this claim.  However, in the absence of 
evidence of hypertension in service or for many years 
thereafter, and in the absence of competent evidence even 
suggesting a relationship between hypertension and service or 
a service connected disability, a VA examination is not 
required.  38 C.F.R. § 3.159(c)(4).

	II.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

Under the General Formula, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, unfavorable ankylosis of the entire cervical spine 
warrants a 40 percent evaluation.  Forward flexion of the 
cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine warrants a 
30 percent evaluation.  Forward flexion greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent evaluation.  Forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of height warrants a 
10 percent evaluation. Any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees; extension is 0 to 45 
degrees; left and right lateral flexion are 0 to 45 degrees; 
and left and right lateral rotation are 0 to 80 degrees.  See 
Plate V.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
range of motion range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  38 
C.F.R. § 4.71a, General Rating Formula, Note (2).

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation may be assigned.  With incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months, a 20 percent 
evaluation may be assigned.  With incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months, a 10 percent evaluation may 
be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note 1.

On VA examination in October 2004, while he reported neck 
pain with associated headaches, it was noted the Veteran 
holds his neck stiff.  He did not use any assistive device 
during the day, but used a neck brace and neck pillow at 
night.  The examiner noted the Veteran had forward flexion 
from 0-45 degrees (out of 45); extension from 0-35 degrees 
(out of 45); rotation from 0-60 degrees (out of 80); and 
lateral flexion from 0-30 degrees (out of 45).  The examiner 
stated there was markedly decreased range of motion and 
associated pain.  The findings show that forward flexion of 
the cervical spine was within normal limits.  The combined 
range of the listed motions is 230 degrees.  The forward 
flexion and the combined range of motion is consistent with 
the 10 percent evaluation is in effect.  The examiner also 
noted that the subjective symptoms reported on examination 
are out of proportion to the actual clinical findings, which 
included mild degenerative joint disease.  There was no 
evidence of any neck muscle wasting, and no neurological 
deficit noted.  Muscle spasm was noted as being only 
subjective per the examiner.

When the Veteran was seen in a private facility in October 
2005, he reported he was having difficulty with his neck for 
the past year.  He indicated it waxed and waned, and had 
become painful about two weeks earlier.  An examination 
revealed forward flexion was to 10 degrees, extension was to 
30 degrees, and rotation was to 10 degrees on the right and 
40 degrees on the left.  The examiner noted the Veteran had 
tenderness and muscle spasm in the right paravertebral area 
and trapezius.  He reported the pain radiated to the 
shoulder, but not the arms.  The physician noted the Veteran 
had no loss of muscle strength or paresthesias in the arms.

When examined by the VA on November 9, 2006, the Veteran 
stated he could stand or walk without restriction, but 
sitting was limited to two to three hours.  An examination 
showed forward flexion was from 0 to 20 degrees; extension 
was from 0 to 35 degrees; rotation was from 0 to 60 degrees 
on the right and from 0 to 65 degrees on the left; and side 
bending was from 0 to 15 degrees on the right and from 0 to 
20 degrees on the left.  The examiner indicated all motions 
were limited by pain.  The Veteran held his neck quite 
stiffly, but the musculature was quite supple on palpation.  
There was no significant spasm and no associated upper 
extremity symptoms.  The combined range of motion was 215 
degrees.

The Veteran was seen in an emergency room in April 2007 
complaining of neck pain of a new and different kind for 11/2 
days.  There was a concern about meningitis, but spinal tap 
was negative.  Straightening of the cervical spine consistent 
with muscular spasm was noted.  MRI revealed a moderate right 
posteriolateral subligamentous disc herniation at C4-5 with 
mild central canal stenosis.  

VA outpatient treatment records show when the Veteran was 
seen in April 2007, he had very limited range of motion of 
the neck.  

The Veteran was seen by a private physician in May 2007.  An 
examination revealed flexion was to 20 degrees; extension was 
to 10 degrees; lateral flexion was to 10 degrees; and 
rotation was to 20 degrees, bilaterally.  The assessment was 
spinal stenosis in the cervical spine area, particularly C4-
5.

The Veteran was next examined by the VA in August 2007.  The 
Veteran continued to report constant neck pain.  He said any 
movement caused problems.  An examination revealed he held 
his neck very stiff and very still.  Forward flexion was from 
0 to 20 degrees; extension was from 0 to 20 degrees; lateral 
flexion was from 0 to 10 degrees, bilaterally; and rotation 
was from 0 to 15 degrees, bilaterally.  The examiner stated 
the Veteran had markedly reduced range of motion and that 
palpation of the neck muscle was very tender, very spastic 
and painful.  It was noted the Veteran's neck muscles were in 
tremendous spasm.  The combined range of motion for the neck 
was 90 degrees.

The Veteran underwent a VA examination on January 12, 2008.  
His symptoms included pain, stiffness and fatigability that 
were continuous.  He also reported headaches.  He related he 
used a neck brace, but was not wearing it at the examination.  
He also said he experienced about 30 flares during the 
previous year, and they lasted two weeks.  He said they were 
incapacitating with physician-ordered bed rest.  An 
examination disclosed spasm and tenderness in the cervical 
area, but not distally.  Forward flexion was to 10 degrees, 
with pain radiating to the left arm at 5 degrees; extension 
was to 10 degrees, with pain at 10 degrees; lateral flexion 
was to 5 degrees bilaterally, with pain throughout; and 
rotation was to 3 degrees, bilaterally, with pain throughout.  

The issues before the Board are whether a rating in excess of 
10 percent is warranted for the period from January 5, 2004, 
through November 8, 2006; whether a rating in excess of 20 
percent is warranted for the period from November 9, 2006, 
through January 11, 2008; and whether a rating in excess of 
30 percent is warranted from January 12, 2008.

The initial question is whether a rating in excess of 10 
percent is warranted for the period from January 5, 2004, 
through November 8, 2006.  Although a private physician 
reported in October 2005 that forward flexion of the neck was 
to 10 degrees, this is inconsistent with the findings 
recorded on the VA examinations that preceded and followed 
this report.  It is also significant to point out that each 
VA examiner commented after the October 2004 and November 
2006 examinations that the Veteran's symptoms were out of 
proportion to the clinical findings.  Thus, the Board finds 
that the results on those VA examinations are more credible.  
As noted above, forward flexion of the cervical spine and the 
combined range of motion of the cervical spine were 
consistent with the 10 percent evaluation.  Moreover, there 
were no neurological findings.  Therefore, a higher rating is 
not warranted prior to November 9, 2006, nor is a separate 
rating for neurological symptoms warranted.

The November 9, 2006 VA examination contained the initial 
findings warranting a 20 percent rating for the Veteran's 
service-connected cervical strain.  The range of motion 
present, however, does not support a 30 percent evaluation.  
As noted above, forward flexion was to 20 degrees, and the 
combined range of motion of the cervical spine was 205 
degrees.  That examination also revealed the Veteran had no 
significant flares of pain.  Similarly, the findings at the 
time of the August 2007 VA examination support a 20 percent 
rating, but no higher.  Forward flexion was to 20 degrees, 
while a 30 percent evaluation requires forward flexion to be 
limited to 15 degrees or less.  

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 would warrant a higher rating for his cervical 
spine disability.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  The 
Board acknowledges that VA examinations have shown the 
Veteran has pain on motion.  The October 2004 and November 
2006 examination reports, however, state there is no 
indication of additional limitation of range of motion of the 
cervical spine due to fatigue, weakness, flares or painful 
movement.  While the October 2004 examiner noted "marked" 
limitation of motion, the actual degrees of limitation 
reflect normal flexion and only some limitation in the other 
motions.  Thus, even considering his complaints, the 
objective evidence does not reflect that motion of the 
cervical spine is limited to a degree of flexion or combined 
range of motion which results in an evaluation greater than 
10 percent for the period from January 5, 2004, through 
November 8, 2006; or an evaluation in excess of 20 percent 
for the period from November 9, 2006, through January 11, 
2008.  Thus, the evaluations assigned for each period 
adequately address the subjective complaints and the 
objective findings regarding the Veteran's cervical strain.  
Deluca, 8 Vet. App. 202.

With respect to the claim for higher rating from January 12, 
2008, the Board observes that 30 percent is the maximum 
rating based on limitation of motion of the cervical spine.  
In order to assign a 40 percent evaluation, there must be 
evidence of ankylosis.  Ankylosis is stiffening or fixation 
of a joint as the result of a disease process, with fibrous 
or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996).  Although it is clear the Veteran currently 
has significant limitation of motion of the cervical spine, 
there is no clinical evidence of ankylosis.  Since the 
Veteran already receives the maximum disability rating 
available for limited motion in the cervical spine, it is not 
necessary for this period to consider the functional loss due 
to pain and weakness on motion.  Johnson v. Brown, 10 Vet. 
App. 80 (1997) (implicitly holding that once a particular 
joint is evaluated at the maximum level in terms of 
limitation of motion, there can be no additional disability 
due to pain).  

The Board has also considered whether a higher evaluation is 
warranted under Diagnostic Code 5243 based on incapacitating 
episodes of degenerative disc disease.  Although the Veteran 
asserts bed rest has been ordered by a physician, the Board 
points out that he did not respond to the VA's letter of 
December 2008 advising him to submit additional evidence.  In 
Wood v. Derwinski, 1 Vet. App 190 (1991), the Court noted 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  None 
of the medical records confirm physician ordered bed rest for 
the Veteran's cervical spine condition.  

Additionally, the Board notes prior to April 18, 2007, no 
separately ratable neurological symptoms related to the 
Veteran's cervical spine were shown.  In this regard, both 
the October 2004 and November 2006 examinations revealed no 
objective findings of associated neurological symptoms.  
However, in a November 2007 rating decision, the Veteran was 
awarded a separate service-connected rating of 40 percent for 
radiculopathy of the right upper extremity, effective April 
18, 2007.  

As for headaches associated with his cervical spine disorder, 
the October 2004 examiner noted the tension headaches or 
headaches associated with muscle spasms are relieved by 
medication early.  The November 2006 examiner noted there 
were no associated neurological symptoms with the headaches.  
The August 2007 examiner noted the Veteran's headaches occur 
daily, but respond to medication or lying down and last from 
1 to 2 hours.  The examiner noted they are not migraines.  
Thus, the evidence does not reflect that the Veteran's 
headaches are prostrating in nature or consistent with 
migraine headaches.  Consequently, a separate evaluation 
under Diagnostic Code 8100, which addresses migraine 
headaches, is not warranted.

In sum, the Board concludes that the medical findings of 
record are of greater probative value than the Veteran's 
allegations regarding the severity of his neck disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for increased initial 
evaluations for cervical strain with degenerative joint 
disease and tension headaches.

        III. Other considerations
        
The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's cervical spine disability.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluation for that 
service-connected disability is inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
levels and symptomatology, and provide for consideration of 
greater disability and symptoms than currently shown by the 
evidence.  Indeed, he is already in receipt of a separate 
neurological rating, and higher evaluations based on 
incapacitating episodes could be assigned.  Likewise, if his 
headaches became prostrating in nature or consistent with 
migraines, a separate evaluation could be considered.  Thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for hypertension is denied.

An initial evaluation in excess of 10 percent for cervical 
strain with degenerative joint disease and tension headaches, 
for the period from January 5, 2004, through November 8, 
2006, is denied.

An initial evaluation in excess of 20 percent for cervical 
strain with degenerative joint disease and tension headaches, 
for the period from November 9, 2006, through January 11, 
2008, is denied.

An initial evaluation in excess of 30 percent for cervical 
strain with degenerative joint disease and tension headaches 
from January 12, 2008, is denied.


REMAND

The Veteran asserts that service connection is warranted for 
a low back disability.  The only reference to low back pain 
in the service treatment records is in September 1993, when 
he was seen for a follow-up concerning his kidney.  He 
complained of low back pain, and the assessment was urinary 
tract infection.  The spine was normal on the separation 
examination in June 1994.

When he was examined by the VA in October 2004, the Veteran 
reported his low back problems started in "1999."  He 
indicated he saw a chiropractor in "1994" and was told, 
following an X-ray that he had a crooked back.  He said he 
saw a physician in 1995 who prescribed physical therapy.  The 
diagnosis was chronic lumbar pain, without any neurological 
deficit but with loss of range of motion.  The examiner 
commented that the Veteran's low back disability, both 
objectively and subjectively, was at least as likely as not 
related to service.  The Board notes there is no indication 
the examiner reviewed the claims folder.  In view of the 
ambiguous history, the Board believes additional development 
is necessary.  


Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

With regard to the claim for a total disability rating based 
on individual unemployability, the Board notes that during 
the course of the appeal, the Veteran's combined disability 
rating has been increased to 70 percent, which meets the 
eligibility criteria under 38 C.F.R. § 4.16(a).  Thus, an 
opinion as to whether the Veteran's service connected 
disabilities prevent gainful employment is necessary. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his low back 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran.

2.  The Veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and etiology of any current 
low back disability.  The claims file 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  The examiner is requested 
to provide an opinion concerning whether 
it is at least as likely as not that any 
current low back disorder is related to 
service.  The rationale for any 
opinion expressed should be set forth.  

3.  In addition, a general medical 
examination should be conducted.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should be asked to provide an opinion as 
to whether the Veteran's service 
connected cervical spine condition, right 
upper extremity radiculopathy, left knee 
condition, and residuals of cold injury 
to both feet render the Veteran unable to 
engage in a substantially gainful 
occupation. 

4.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


